Case 18-70870-JAD   Doc 74     Filed 01/21/20 Entered 01/21/20 13:30:52   Desc Main
                              Document      Page 1 of 25


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  LARRY FREDERICK and                                Bankruptcy No. 18-70870-JAD
  SHARON FREDERICK,
                                                    Chapter 11
             Joint Debtors.
                                                    Document No.




                 MONTHLY OPERATING REPORT OF DEBTOR
           FOR THE PERIOD DECEMBER 1, 2019— DECEMBER 31, 2019




                                                     ROBERTO LAMPL
                                                     PA 1.0. #1 9809
                                                    JOHN P. LACHER
                                                    PA 1.0. #62297
                                                    DAVID L. FUCHS
                                                    PA I.D. #205694
                                                    RYAN J. COONEY
                                                    PA 1.0. #31 9213
                                                    Counsel for the Debtor
                                                    223 Fourth Avenue, 4 Floor
                                                    Pittsburgh, PA 15222
                                                    (412) 392-0330 (phone)
                                                    (412) 392-0335 (facsimile)
                                                    Email: rlampIIampllaw.com
   Case 18-70870-JAD          Doc 74       Filed 01/21/20 Entered 01/21/20 13:30:52                    Desc Main
                                          Document      Page 2 of 25

                               UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF PENNSYLVANIA


Laity Frederick and Sharon Frederick                                                     Case No. 18-70870 JAD
                                                                      Reporting Period:      b0O. 1- H ) 0 ij
                                     MONTHLY OPERATING REPORT
                                     (INDIVIDUAL WAGE EARNERS)
              File with Court and submit copy to United States Trustee within 14 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                          Document         Explanation
REQUIRED DOCUMENTS                                          Form No.                      Attached          Attached
Schedule of Cash Receipts and Disbursements              MOR-I (INDV)
                                                         MOR-l (1NDV)
Schedule of Cash Receipts and Disbursements continuation (COND
                                                  -



  Bank Reconciliation
   Copies of bank statements
  Cash disbursements journals
  Copies of tax returns filed during reporting period
Surnmaq of Unpaid Postpetffion Debts                     MOR- 4
Debtor Questionnaire                                     MOR- S

I declare under penalty of perjury (28 U.S.C. Section 1746) that the documents attached to this report
are true and correct to the best of my knowledge and belief.


%, /C. 3;2&4z                                                            / —0        —   c ZJ-1

Signature’of Debtor                                                         Date


                                                                        j-(3- ?0.D
Signature of Joint Debtor                                                  Date



Signature of Preparer                                                         Date



Printed Name of Preparer


                                                                                                  FORM MOR (INDV)
                                                                                                            (10/00)
    Case 18-70870-JAD                     Doc 74       Filed 01/21/20 Entered 01/21/20 13:30:52                                          Desc Main
                                                      Document      Page 3 of 25


Lai%Frederick and Sharon Frederick                                                                                                                        U
                Debtor                                                                     Reporting Period:                      D-ee   i-hi- 20L9
          INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor’s books, not the bank statement The beginning cash should be the ending cash from the prior month
or, if this is the first report, the amount should be the balanceon the date the petition was filed. Attach the bank statements and a detailed list of
all disbursementamade during the report period that includes the date, the check number, the payee, the transaction description, and the amount.
A bank recondiliatlonmust be attached for each account.
                                                                                           CurrentMonth                 Cumulative Filing to Date
                                                                                                Actual                            Actual
Cash Beginning of Month
      -




RECEIPTS
 Wngçs (Net)

 Interest and Dividend Income
 Alimony and Child Support                         lL-t,o.QO                                     ,           ,,

 Social Security and Pension Income                  ‘jg,00                                      su                        \__u
                                                                                                                                   -fr
 Sale of Assets
                                                                                                     ,
 Other Income (attach schedule)                                                                          -




   Total Receipts

DISBURSEMENTS
ORDINARY ITEMS:
 Mortgage Payment(s)
 Rental Payment(s)
 Other Secured Note Payments
Wilities
 Insurance
 Auto Expense
 Lease Payments
 IRA Contributions
 Repairs and Maintenance                                                                 fl.-p                             *-
 MedicaL Expenses                                                                         Tht_   —                    a wt_ ‘
 Household Expenses                                                                           A-ac-””
 Charitable Contributions                                                                  0’-’
 Alimony and Child Sunport Payments
 Taxes Real Estate
          -


 Taxes jLfPtflY
          -


 Taxes Other (attach schedule)
          -


 Travel and Entertainment
 Gifts
 Other (attach schedule)
  Total Ordinary Disbursements
REORGANIZATION ITEMS:                                                             .;                              :
 Professional Fees
 U. S. Trustee Fees
 Other Reorganization Expenses (attach schedule)
  Total Reorganization Items

Total Disbursements (Ordinary + Reorganization)                               I                                        I
Net Cash Flow (Total Receipts         -   Total Disbursements)                I
Cash End of Month (Must equal reconciled bank statement)
      -                                                                       I                                        I
                                                                                                                                         FORM MOR-l(INDV)
                                              S.
                                                                                                                                                     (9/99)
      Case 18-70870-JAD                Doc 74          Filed 01/21/20 Entered 01/21/20 13:30:52                           Desc Main
                                                      Document      Page 4 of 25

      Lany    Frederick     and   Sharon Frederick
                                                                                                                                                      0
                             Debtor
                                                                                           Reporting Period:     ‘te.     U     31   -   lot 9

                                                STATUS OF POSTPETITION TAXES
     The beginning tax liability should be the endi
                                                    ng liability from the prior month or, if this is the first
     Attach photDcopies of IRS Form 6123 or                                                                    report, the amount should be zero
                                               payment receipt to veri’ payment or deposit fede
     Attach photocopies of any tax rettims filed                                                of       ral payroll taxes.
                                                 during the reporting period.

                                                         Beginning  Amount.                                                 .
                                                                                                                                          Ending
                                                           Tax     Withheld or            Amount        Date        Checkfld.               Tax
                                                         Liability  Accrued                Paid         Paid
     ‘edera1                                                                                                         or EEl’              Liability
     Withholding                                                                                                  ——     ——




    FICA-Employce
     EICA-Employer
                                                                         ,t
    tjnemployinent                                                            ,
    Income
      Total Federal_Taxcs
                                                                                        kcLê’- h” &
    State sad Local
    Withholding
   Sales
   Excise
   Unemployment
    teal Property
   ‘ersonal Property
   Other:
    Total_State and Local
   Total Taxes


                                     StThWARY          OF UINEAD POST?ETITIO
                                                                            N DEBTS
  Attach aged listing of accounts payable.

                                                                                      Number of Days Past Due
                                                        Current         0-30      I     31-60    I   61-90
 Accounts Payable                                                 —

                                                                                                                  Over 90                Total
 Wages Pwj*lt
 Taxes Payable
 RentLLeases-Bding
 Renvteases-EcWient
Secured DebVA4eqfle Protection Paym
                                    ent                                                                          Icwl
Professional FetE
Amounts Due to Thsiders*                                                        I__________
Other:
Qther:
Total Postpetltlon Debts
Explain how and when the Debtor
                                Intends to pay any past-due postpetition
                                                                         debts.




t”Insider” is defined in 11 U.S.C. Section
                                           101(31).
                                                                                                                         FORM MOR4
                                                                                                                               (9)99)
                                                                                                                              ___
                                                                                                                              ___
                                                                                                                               __
                                                                                                                               __




             Case 18-70870-JAD                        Doc 74          Filed 01/21/20 Entered 01/21/20 13:30:52                      Desc Main
                                                                     Document      Page 5 of 25


       aeoMNTLEDGEn:                                                  Rich-Lou Farms                              Pripared          01/07/2020
    (d4btpflfion                RepT*)                           ‘    Martinsburg  -      PA
  t
                                                                                                              ‘
                                                                                                                  Current Month       December
   1•l                                                                       -
                                                                                                                  Year Ending.       12/2019
     Control #            Code            Date     Description                                                       Debts               Credits
      Payroll 943           -   FedJ FUTA Fm 940
                                                                             Period Beoinning Balance                                       3085.30
                                                                                             Subtotal                         .00           3,085.30
                                                                                 Period Ending Balance                                      3,065.30

        ayroll          State                     43
                                                                             Period Beginning Balance                                     22,593.00
                                                  Perez -Juarez, Orlando                       005                                              .00
                                                  Perez-Juarez, Orlonoo                        005                                              .00
                                                  Frederick, Eric R.                           OIl                                              .00
                                                  Frederick, Eric 6.                           OIl                                              .00
                                                  Espinoza, Edolfo V.                                 014                                         .00
                                                  Espinoza, Edelfo V.                                 014                                         .00
                                                  Perez-Juarez, Orlando                               005                                        1.07
                                                  Percz-Juarez, Orlando                               005                                        1,04
                                                  Frederick,    Eric 6.                               Cii                                          .44
                                                 ‘Frederick,    Eric H.                               011                                          .44
                                                  Esplnozn,    Edelfo V.                              014                                          .88
                                                  Espinoza,    Edolfo V.                              014                                          .88

                                                                                              subtotal                       .00          22597.75
                                                                                 Period Ending Balance                                    22,597.75

     Payroll State ijaxes 943
                    -



                                                                             Period Beginning Balance                                     63,249.39
                                                 Ferez-Juarez, Orlando                         005                                            54.08
                                                 ‘erez-Juarez, Orlando                         005                                            53,38
                                                 Frederick, Eric H.                            011                                            22.26
                                                 Frederick, Eric H.                            011                                            22.26
                                                 Espinoza, Edelfo V.                           -     014                                       45.23
                                                 espinoza, Edolfo V.                                 014                                      45.04
                                                                                                   Subtotal                  .00          63,492.24
                                                                                 Period Ending Balance                                    83,492.24

     Payroll       -    Local 1         axe 943
                                                                            Period Beginning Balance                                      20753.37
                                                 Porez•Juaroz, Orlando                        005                                             17.81
                                                 Perez-Juarez, Orlando                        005                                             17.39
                                                 Frederick, Eric H.                           Dli                                              7.25
                                                 Frederick, Eric 6.                           Oil                                              7.25
                                                 Espinoza, Edelfo V.                                 014                                       14.73
                                                 Espinoza, Edelfo V.                                 Oil                                      1.67
                                                                                                   Subtotal                  .00          20,632,47
                                                                                 Period Ending Balance                                    20,832.47

    Payroll        -    Escrow Dther W/H
                                                                            Period Beginning Balance                                      l3.440.32
                                                                                            Subtotal                         .00          13,440.32
                                                                                 Period Ending Balance                                    13,440.32

    Other [ eductions
                                                                            Period Beginning Balance                                         670.72
                                                 Perez-Juarez, Orlandc                        005
                                                                                            Subtotal                         .00             754.41
                                                                                 Period Ending Balance                                       754.41




PFB MSC easiness SaMces; P0 Bo 8735. camp HilJ PA 17001.6736                             010720. O:40:25/OOO7. O12       Fo,m: FAccTsAL(z6celzaNov7oal
        Case 18-70870-JAD           Doc 74    Filed 01/21/20 Entered 01/21/20 13:30:52             Desc Main
                                             Document      Page 6 of 25

        Larry Frederick
                        and Sharon Fred
                                        erick
                           Debtor                                                                                  a
                                                                   Reporting Pe
                                                                                riod::          i-3\-   ?o9
         INDWWUAL
                  DEBTOR CASH
                              RECEIPTS AND
                                           CASH DISBUR
                                                       SEN                        TS     -   continuation shee
                                                                                                               t

      BREAKDOWN OF                                        Current Month
                   ‘tOTRER’t CATEGO                                               Cumulative Filing to Date
                                    RY
                                                             Actual
                                                                                          Actual
      Other Income
                                                                    -




     Other Taxes                                  I__
                                                                                __
    [__
                     __
                                    __
                                             _




    Other Ordinary Disb
                        ursements




t
Other Reorganizatio
                    n Expenses



                                                                          1c




                                                                          FORM MOR-I (DV)
                                                                                          (CON’T)
                                                                                            (9/9 9)
       Case 18-70870-JAD             Doc 74        Filed 01/21/20 Entered 01/21/20 13:30:52                    Desc Main
                                                  Document      Page 7 of 25

       Larry’ Frederick and Sharon Frederick
                                                                                                                                C
                           Debtor
                                                                                    Reporting Period:   b       3i   lo’9

                         ACCOUNTS RECEIVABLE
                                             RECONCILIATION                                   AND AGING

   Accounts Receivable Reconeffia
                                      don
   Total Accounts Receivable at                                                                              Amount
                                 the beginning of the reporting
                                                                                                        —.




   + Amounts billed during the per                               period
                                   iod
   -Amounts collected during the per
                                      iod
   Total Accounts Receivable at the
                                     end of the reporting period

  Accounts Receivable Aging
  0-3Odaysold                                                                                                Aniount
 3160 days old
 61 -90 days old
 91+ days old
 Total Acoounts Receivable
 Amount considered uncoflecrible (Ba
                                     d Debt)
 Accounts Receivable (Net)

                                               DEBTOR QUESTIONNAIRE
Must be completed each month
 I. Have any assets been sold or ftansfeffe
                                                                    —

                                                                                                    Yes                No
                                            d outside the normal course of business
    this_reporting_period?_if yes,_provide an_expla
                                                    nation_below.
2. Have any fluids been disbursed
                                     from any account other than a debtor in poss
    account this reporting period? If yes,                                        ession
                                           provide an explanation below.
3. Have all postpetitioa tax returns been
                                           timely filed? If no, provide an expl
   below.                                                                       anation
4. Are workers compensation, general liabi
                                              lity and other necessary insurance
   coverages_in effect? if no,_provide_
                                        an_explanation_below.

                  F’Np,      CUpLtfS           Qi4ackmertt incIu,lenL




                                                                                                              FORM MOR-5
                                                                                                                       (9/99)
        Case 18-70870-JAD                  Doc 74            Filed 01/21/20 Entered 01/21/20 13:30:52                                  Desc Main
                                                            Document      Page 8 of 25
                                  Maryland and Virginia Milk Producers Coop. Assn., Inc.
                                                                                                    12/18/2019




                                                                                             615                 35                      t*fr38615        35




                  LARRY FREDERICK                                                            Direct Deposit Advice
                  or SHARON FREDERICK
                  or ERIC FREDERICK
                  orJNNIFER FREDERICK
                  TIA RICH-LOU FARM
                  1098 FREDERICK ROAD
                  MARTINSBURC PA 16662


                                                                                       DIrect Payment:




  LARRY FREDERICK or SHARON FREDERICK or ERIC FREDERICK or JENNIFER FREDERICK
                                                                                                                                                         32579-1
                                                                              Pounds                                       Q&           flffi       Yepr To DAte
 November 20191 -30 Anal
 Butterfat Test                    4.16
                                                                              Producer Price 01ff              424.774   -4.3500         .5,734,45      75,397.26
 P0 1 3.5% Unilorm Price          18.60
                                  20.58                                       Butterfat                         17,671   2.3195         40,987.88      566,670.34
 Your Gross Price at rest
 MdVa 3.5% Blend Price          18.35           WID                           Protein           ‘3.1700         13.465   3.9118         52,672.39      384,808,86
 Pounds Delivered             ‘24774          5576,041                        Other Solids      5.6400          23,957   0.1112          2,564.02       61906.74

 Ave’age Daily Pounds             14,159                                      Location Ad;ustment              424,774   -0.5000         -2,123.87      -27,860.22
 Pounds DelIvered:                                                            Maricet Premium                  424,774   0.6500           2,761,03      36,244.26
  1st     28,582 11th    28,355    21st    28,886                             Premiums! PenaltIes                                             0.00      29,124.73
  2nd          0 12th         0    22nd         0                             Market Adjustment                424,774   -0.9000         ‘3,822.97      -50,081.51
  3rd     28,866 13th    27,318    23rd    29,063
  4th            14th         0    24th         0
  5th     28,431 15th    28.026    25th    29,553
  6th             16th        0    26th         0
  7th     27,674 17th    28,456    27th    27,469
                                                                              Grass Value                                                87,404.03 1,075,990.46
  6th          0 48th         0    28th         0
  9th     27,242 19th    28,557    29th    28,076
 10th           0 20th        0    30th         0
                                   31st         0                             Loss Advance                                               36,830,62                0
                                                                  rm Amt      Less Hauiing                                                5,78160        74,570.30
 PremIums end Penalties:          Rale!CWT Totai Am!
                                                          0.00    28,724.73   I_ess AssIgnments                                           6,17646        77,929.68
 Quality Premium/Penalty             0.0000
 AQP                                                      ‘).OO      400.00
                                                                              Net Earnings                                               38,645.35      923,490.46

              Total Amount                               0.00     29,124,73
RPTSOOI MV                                            Assembly                    DestinatIon
                                                       Qes                           Charges                                       Total Amount       Year To Date
                                                        777,34                      5.004,26                                             5,781,60        74,570.30
     TRANSPORTATION CHARGES

        Assignee                                                                    Per CWT        Base Apfl                       Total Amount       Year To Date
                                                                                      00500          212.39                                212.39          2,78803
        00001 NATIONAL DAIRY PROMO & RESEARC
                                                                                                      767.39                               767.39          8,667.16
        00012 MARKETING EXPENSE
                                                                                                                                             0.00          6,030cc
        00230 HOMETOWN BANK
                                                                                      0.1000          424.77                               424,77          5,578.06
        20803 ALLIED MILK PRODUCERS
                                                                                                    4,602.00                             4,602,00         50,620C
        20849 FARM SERVICE AGENCY
                                                                                                                                             0.00             16CC
        30303 EQUIPMENT DEDUCTS
                                                                                       0.0400         169.91                               169.91          2,220.41
        30615 CWT                                     -




                Total Amount                                                                                                             6,176.46         fl,929&
                                                                  Actual               Debtors              Eric
Hauling:
                                                                             5781.6               4047.12              173448
F5A:
                                                                               4602                  2331                2293
Marketing:
                                                                             767.39               537173              230.211
National Dairy:
                                                                             212.39               348.673               63.717
CWT:
                                                                             169.91               118.937              50.973
Allied:                                                                      424.77               197,339             127 431
Bedding:
                                                                               1260                   882                 378
Feed:                                                                      20,154.30             14108.01             6046.29
Repairs:                                                                    3,731.09             2646.763            1134.327
Breeding:
                                                                                680                   476                 204
Seedt & Plants/Fertilizer:
                                                                                  0                     0                      0
Supplies (Livestock):
                                                                                  0                     0                   0
Supplies (General):
                                                                                                                                                        Case 18-70870-JAD




                                                                            1178.67               825.069             353.601
Vet & Medicine:
                                                                             833.18               583.226             249.954
Gasoline, Fuel & Oil:                                                       2140.16              3498.112             542.048
Repairs (Real Estate):
                                                                                  0                     0                   0
Vehicle (Truck):                                                              342.1                239.47              102.63
Office Expenses:                                                              109.5                 16.65               32.85
                                                                                                                                                        Doc 74




Advertising
                                                                                  0                     0                      0
Manure Hauling Machinery
                                                                                  0                     0                      0
Misc. (Hoot trinminej:
                                                                                  0                     0                      0
Employer Payroll Expense:
                                                                                  0                     0                   0
Insurance:                                                                  3080.74              2156.518             924.222
Utilities (Electric):
                                                                            2682.79              3877.953             804.837
Ucitities (telephone):
                                                                             217.13               155.991              65.139
                                                                                                                                   Document




Payroll: Farm Help                                                          4985.72              3490.004            1495.736
Payroll: Eric                                                               2541.42              1778.994             762.426
     —
Rent Lease of Real Estate:
                                                                               1000                   700                 300
943 Tat-
                                                                            1935.85              1355.095             580.755
                    ‘
Real Estate Taaes
                                                                               0.00                     0                      0
Personal Expenses:
Cae payment
Cable/Internet                                                               297.23                297.23
Phone                                                                        222.25                222.25
Health Insurance
                                                                             645.57                845.67
                                                                                                                                                 Page 9 of 25




Life Insurance
                                                                                250                 93.39
Personal Fur’                                                                   400                   400
Food                                                                            700                  700
House (8B&fl
HELOC
Personal Misc.                                                               1500’

SUBTOTAL                                                                                     42864.637              18574.613

US. Trustee Fees                                                                                       0
Professional Fees                                                                                   4000
                                                                                                                                    Filed 01/21/20 Entered 01/21/20 13:30:52




M&T Bank                                                                                            7500

TOTAL EXPENSES                                                                               54364,637              13574.613

ACTUAL REVENUE                                                                               61,182.82             $26,fl121

Notes:
‘car payment was made tram Debtors’ exempt social security
                                                                                                                                                        Desc Main




‘471.90 oF the 1500 was For reimbursement of a businetn expense
_______




            Case 18-70870-JAD                                 Doc 74          Filed 01/21/20 Entered 01/21/20 13:30:52                      Desc Main
                                                                             Document     Page 10 of 25


                                                                                                                        Checking Account
                      Crbzens sank
                            •      a
                                                                                                                        Statement

                          188891O-4100                                                                                  0      or   2

                          CaD Cttlzens’ Pflonaaank anytime far a:caunt information.
                          t,rm’t rafts and arwe to yes queot’’,s.                                                       Segrnnrng November 27, 2019
                                                                                                                        through December 24, 2019
                          US102 9R255
                          LARRY FREDERICK
                          1098 FREDERIcK RD
                          MARTINSBURG PA  16662-S863




          Checking
          SUMTaIARY
                                                                                                                         LARRYFREDERICK
                                                                                                                         SHARON FREDERICK
          Balance Calculation                                                                                            DIP CHAP 11 BANKRUPTCY CASE 18
          Previous Balance                                    9,914.30                                                   One Deposit Checking
          Checks                                             55,408.11   —




          Withdrawals & Debits                               13,052.37   -




          Deposits&Credits                                   75,445.97   *

          CuntntBalance                                      16,899.79   =


          rho $9.99 monthly maintenance fee is waived when you make at least 1 deposit that is posted
          before the end of your statement period.
              You made at least 1 deposit.
          Good news! The monthly maintenance fee was waived based on your account acivity.
          Your next statement period will end on January 27. 2020,                                                                            Pr.wio’a kbm.
                                                                                                                                                  9,914.30
           IPANSACTI0N       DETAILS
           Checkr These izakukin c&&wqtxe
                                                                                      Cb,k C       Amount     Date
                                         Amount           Date
                                                           11/27                         831      1,310,22    12)03
                 787                   4,000.00                                          832        504.96    12)04
                 792’                      58.67           12/04                                    487.50    12/16
                 799’                     722.00           11/27                         833
                                          538.90           12/02                         834      2,000.00    12/06
                 801’                                                                    836        440.77    12/11
                 802                      330.C0           12/02                                       9.80   12/11
                 503                      206.44           12/02                         837
                                                           12/04                         839=       201.18    12/23
                 804                      277.69                                                    680.00    12/15
                 805                      330.00           12/02                         841’
                                            10.34          11/27                         843’       250.00    12/17
                 806                                                                     845        117.39    12/20
                 807                        42.55          11/29                                    540.00    12/20
                 508                      110.00           12/02                         847’
                                                           12/03                         848         106.16   12/23
                 810’                  8,507.38                                                   2,140,16    12/24
                 811                      374,20           12/02                          849
                                                           12/03                         850         494.00   12/23
                 812                      586,75                                                      39.69   12/23
                 813                        15.41          12/05                          852’
                                                            12/05                         853         25.00    12/24
                  814                  1,484.60                                                       39.77    12/23
                  815                   2,604.83            12/02                         854
                                                            12/05                         855        421.43    12/23
                  516                   1,055.00                                                     545.15    12/24
                  818’                  1,140.00            12/09                         856
                                                            12/12                         858’       449.98    12/24
                  819                      394.16                                                     24.92    12/24
                  820                      500.00           12/03                         859
                                                                                          860        537.51    12/23
                  821                      560,00           12/03                                  1,270.71    12/19
                  822                      558.70           12/10                         561
                                                                                          862     3,500.00     12/19
                  823                   4,300.00            12/03                                   308.95     12/23
                  524                   1,000.00            11/29                          863
                                                                                           865’   1,154.65      12/20
                   825                  1,000.00            12/02                                 1,361.64      12/23
                   521’                    170.00           12/03                          566
                                                                                           867       60.01      12/23
                   828                  1,270.71             12/02                                   50.00      12/23
                   829                  3,000.00             12/02                         868
                                                             12/03                         869       28.42      12/24
                   830                  1,159.21


                                           U,$ i.,,ttfr   nn,Iar
       Case 18-70870-JAD                                 Doc 74     Filed 01/21/20 Entered 01/21/20 13:30:52                            Desc Main
                                                                   Document     Page 11 of 25


                                                                                                                Checking Account
                 Citzens Bank                                                                                   Statement

                     1-888-910-4100
                     Call Citizens’ Phoneea,ie an$me 1o accjnt lrve’maticn,
                                                                                                                0      or   2

                     current rates and answen to your qusutons,                                                 Beginning November 27, 2019
                                                                                                                through December 24, 2019
Checking continued from previous, page
                                                                                                                LARRY FREDERICK
                                                                                                                SHARON FREDERICK
                                                                                                                DIP CHAP 11 BANKRUPTCY CASE 18
                                                                                                                One Deposit Checking


                                                                                                                                             TutaiDueck,
                                                                                                                Q                           55,408.11

Withdrawals & Debits
Other Withdrawals & Debits
Date                      Amount         Description
 12/03                   839.58          Tractor Suqply C Purchase 191129
                                Check #0000000809 Dunc PA.
 12/04                 2,408.58 Penelec     CheckPvmtl2O3l9
                                Check#000000081T
 12/09                    83.69 Dish Network Di5hckpymt 120719
                                Check * 0000030835
 12/19                 7,500.00 Outgoinq Wire Transfer
 12/19                 1,335.85
 12/19                    30,00 Service Charqe
                                Wire Transfer Fees
 12/20                   252.67 Atlantic Broadba Cable Pay 1220190580046527 Spa
 12/24                     2.00 Servicetharge
                                Statement Delivery                                                                              Total Withdra-eabA Debit,
                                                                                                                                              13,052.37

 Deposits & Credits
 Date                      Amount        Deuaiptlon
 11/29                36,830.52 Md&va MilkProdu Advance2DlSll P32679-i
 12/18                38615.35 Md&vaMilkProduFinalPfl2ol9ll P32679-i                                                              TotaloepositsLcredlts
                                                                                                                                              75,445.97
                                                                                                                                           Current Saline,
                                                                                                                                              16,899.79
  Daily Balance
                                                       Date                 Balance   Date            Balance
  Date                          Balance
                            5,181.96                   12/06              5,466,90    12/17         2,102.28
  11/27                                                                               12/18        40,037.63
  11/29                    40,970,03                   12/09              4,243,21
                           31,204.95                   12/10              3,684.51    12/19        25,801.07
  12/02                                                                               12/20        23,736.36
  12/03                    13,271.81                   12/11              3,233.94
                           10,021.91                   12/12              2,839.78    12/23        20,116.02
  12/04                                                                                            16,899.79
  12/05                     7,466,90                   12/16              2,352.28    12/24

   I  NEWS FlOM CITI ZENS
    --Saving can be easier than you thInk! With small changes in your spending, your savings
    can really add upl Packing your lunch 3x pci’ week vs. eating out (on average a $10 expense)
    could add up to $1,560 in savings at the end of one year. Make a goal to pack your lurch
    a few times a week and set up an automatic transfer to your savings for the amount you
    saved and watch your savings add up! For more information visit a branch or call
    888-821-3900. Member EDIt.
    --Still wriUng checks foryour bills? Try Bill Pay through Online Banking to quickly and
    easily pay your bills and manage your accounts, Thus, view check images in Online Banking
    as soon as they are paid to stay on top of your finances.




                   1i.n’ rtL 1?      C’:.3;       LNtI
                                                            ____________
                                         _________
                      ____________




         Case 18-70870-JAD                                     Doc 74           Filed 01/21/20 Entered 01/21/20 13:30:52                                                                       Desc Main
                                                                               Document     Page 12 of 25


                                                                                                                            ELECTRONIC TRANSFERS
                                                                                                                            In Case of Errors or Questions About Your ElectronIc Transfers                   Purposes)
Checking Account Balance Worksheet                                                                                          (For Consumer Accounts Used Primarily Pot Personal, Family or Household      this statement
                                                                                                                            Telephone us at the customer service number provided on Page 1 ol                     ,f you
    Before completing this worksheet please be                                                                              or write to us at the customer service address rrcwdeu as soon as you can,        about an
    to adjust your checkbook register balance by                                                                            think your statemert or receipt is wrong or If you need more information later
                                            -




                                                                                                                             electronic transter on the statement or receipt. We must hear tram you no problem
    • Adding any Interest earned                                                                                                                                                                      error or
                                                                                                                             than 60 days after we sent you the FIRST statement on which the
     • Subtracting any fees or other charges                                                                                 appeared.
                                                                                                                                   Tell us your name and account number. If any,
1     Your current balance on This statement
                                                                           s
                                                                                                   cumnent      Botence          • Describe the error or the transfer you are unsure
                                                                                                                                                                                          about, and explain as clearly
                                                                                                                                    as you can why you believe Ills are error or why you need more Intormatlon.
2     List deposits v4iich do not appear on                                                                                         Tell us the dollar amount of the suspected error and, It possible, the date it
      this statement                                                                                                                appeared on your statement or reeflt.
                                                                                                                                                                                                                      can
                                                                                                                                    It will be helpful to us it you also give us a telephone number at which you
       oate            Amount              Date              Amount                                                                 be reached In case we need any further Information.
                                                                                                                              For consumer accounts used prImarily for personal, amity or household purposes,      take
                                                                                                                              we vaIl investigate your complaint and ll carrece any error promptly II wefor
                                                                                                                              more     than  tO business  days   (20 business days  it you are a new customer,
                                                                                                                                                                                                                  is made
                                                                                                                              electronic transfers occurring during the tirst 30 days alter the first deposit think
                                                                                                                              to your account) to do this, we v.tll credit your account for the amount you us
                                                                               +       s                                      Is lit error: so that you will have the use ot the money during the time It takes to
                                                                                                             Totem of 2       complete our investigation.
                                                                                                                                                                                                                 we credit
                                                                                                                               [For other accounts, we Investigate, and it we find we have made an error,
 3     Subtotal by adding I and 2                                              s
                                                                                                 Scutaiw   0e    i one 2      ycur account at the conclusion of our investigoclonj
                                                                                                                          OVERDRAFT LINES OF CREDIT
 4      List outstanding checks, t’ansters, debits,                                                                       BILLING RIGHTS SUMMARY
        PUS purchases or withdrawals That do not
                                                                                                                          What To Do If You Think You Find a MIstake On Your Slatemenl:
        appear on this statement                                                                                          If you think there Is an error on your statement write to us at the customer service
                                                                                                                          address provided as soon as possible.
        Date)                               Date!                                                                         In your letter, give us the following Information:
        check   No,     Amourt              check     No.     Amourt
                                                                                                                               • Account information: Your name and account number.
                                                                                                                               • Dollar amount: The dollar amount ot the suspected error,
                                                                                                                               • Description ot Problem: If you think there Is an error on your bitt, describe
                                                                                                                                  what you believe Is wrong and why you believe it Is a mistake,
                                                                                                                           You must contact us within 60 days after the error appeareo on your statement,
                                                                                                                                                                                                          it you do
                                                                                                                           You must notify us of arty potential errors in wilting. You may oatl us, but pay the
                                                                                                                                                                                                   have to
                                                                                                                           we are not required to Investigate any potential errors and you may
                                                                                                                            amount In question. White we Investigate whether or not
                                                                                                                                                                                        there has been an error
                                                                                                                           the follow:ng are true:
                                                                                                                                                                                                                 on
                                                                                                                                • Vie cannot erg to coDed the amount in question or report you as detnquenl
                                                                                                                                   that amount
                                                                                                                                • The charge in question may remaIn on your statement and we may continue
                                                                                                                                   to charge you interest on that amount. But, if we determine that we made a
                                                                                                                                   mistake, you cvi! not have to pay the amount in question ot any interest or
                                                                               O   —       5
                                                                                           ____________________
                                                                                                                     ____



                                                                                                                 Totaloi4
                                                                                                                                    other lees related to that amount.
                                                                                                                                 . White you do not have to pay the amount in question,
                                                                                                                                                                                          you are responsible for
                                                                                                                                    the remainder of your balance.
  5      Subtract 4 from 3. ThIs should match your                                 =       s
                                                                                                                                 • We can apply any unpaid amount against
                                                                                                                                                                             your cretht limit.
         checkbook register balance
                                                                                                                             INTEREST CHARGE CALCULATIONS FOR             OVERDRAF   T LINE OF CREDIT
                                                                                                                             ACCOUNTS BASED ON AVERAgE DAILY BALANCE COMPUTAUON METHOD
                                                                                                                                Calculating your Interest Charge
                                                                                                                                We calculate the interest charge on your Overdraft Line by applying the Daily
                                                                                                                                Pertodic Rate to the Average Daily Balance. Then, we multiply that result by the
    CUSTOMER SERVICE                                                                                                            number of days In the bitting cycle In whIch a balance is owed on your Overdraft
    It you have any questions regarding your account or discover an erroc call the                                              Line. This givs us the total Imerest charge tor that billing period.
    number snown on The front of your statement or write to us at the
                                                                      1otiowng                                                  Calculating your Average catty Balance
                                                                                                                                                                                                       at your
    address:                                                                                                                    To calculate the average daily balance, we take the beginning balance charges   or
    Citizens Bank                                                                                                               Overdraft Line each day (which does not include any unpaid interest
     Customer Service tender                                                                                                    lees), add any new loan advances as of the date 01 those advances and subtract
                                                                                                                                                                                                            tite daily
     RU. Box 42001                                                                                                              any payments or credits.Tcls gives usthe dotty balance. Then, we add all             In
     Providence, RI 0294tF200l                                                                                                  balances for the billing cycle together and divide the total by the number of days
                                                                                                                                the billing cycle. This gives us the average daily balance of your account.
     Change at Address
     Please call the number shown on the front of your slatetnent to notirj us of a                                              CredIt Bureau Reporting                                                  for each
     change of address.                                                                                                          We may report intormallot about your Overdraft Line to credit bureaus
                                                                                                                                                                                                 missed payments,
                                                                                                                                 loint account holder of your checkIng account. Late payments,
     DEPOSIT ACCOUNTS ARE NON•TRANSFEHADLE                                                                                       or other detauits on your Overdraft Line may be reflected in your credit report.
     Personal deposit accounts, such as COs and savings accounts, cannot be
     transferred to anotiier person or to a corporate entiry.                                                                     Thank you for banking with Citizens Bank

     cIecnn 8ank in o warm noire ci 002cm ears. N A.
     seals5_cpoTalcey_semni_e.sull    Rev. One aol!
 Case 18-70870-JAD                             Doc 74          Filed 01/21/20 Entered 01/21/20 13:30:52 Desc Main
                                                              Document     Page 13 of 25                Page 1 of 6
Check Images


    i:cLo] 60 images on 6 pages                                                                                     Page:        Ui 121111 IS1                       ffl      [PR1NT..i




    LARRY FREDERICK                                                                         LARRY FREDERICK                                                                       869
    SHARON FREDERICK
                                                                               787          SHARON FREDERICK
    R34•26.6251                                                                             II 4622II
    lORE FREDERICA MO.                           ..1•7%v.     i       oo                    jOSH nEDEROR FE.
                                                                                              ESITINDEOFE. PA 10*02
                                                                                                                                               •.,.   L223       —       1?
    MMRNDEURG, PA 6662

                         mc                                           $ iiTh                                          ,6 ñl,,Lh,.’c
     FO-OA. M,J.4ehnAtL                                       ,rlu.R                        T.1             ,1.at         —
                                                                                                     w          V

    acitizens Bank’                                                                         Ucltizens Bank




     LARRY FREDERICK                              nIl’—                                     LARRY FREDERICK                                                                       807
    SHARON FREDERICK                                                           806          m.so.ernocrac
                                                                                            61—2—I
                                                                                            tOSS FRECEMC* PC.
     160* ‘RtflOO En
     WARfl’0*L. EC                                       LI   -%-‘f9                        IAt FR .*         gea
    M’&&.*-y& m.4J,gh,    _js rc’Th                                                                   c                                                      I       $
    Ia —-—————————-—---__———-C-..                                                           ç Z’                          —-——----                                       oa a

     Ocitizens Bank                                                                         0 Citizens Bank




     LARRY FREDERICK                                                                        LARRYFREDERICK                                     RIRIl’0*
                                                                               824                                                                                                801
     SHARON FREDERICK
     56462650*1
                                                                                                                         /3 -2
      CII FREOERFCJC MO.
     10671N520 FE, PA 500*                        I4,lTh,”I       ;gj0,                     IEESFRWSRCARD.
                                                                                            IA4FPONES250. PA 10*02                             On


                  F-&j.aA16,     .
                                         I’)                      I    $ i         eQ       t°L? 2L                   $,bw.ø.,                                   IS      c3r-
     C’Iet   j.nr1,ej..                                       _.0v_—t.n                     44AL+44cr

     0 Citizens Bank                                                                         C Citizens Bank
                                                                                             60*0




     LARflY FREOERCK                                                           802          LARRY FREDERICK                           2.. a                                       803
     SHARON FREDERICK
     0166224011
                                                                                            &AARDNFREDEFOOC
                                                                                            .14-62,4—I
                                                                                                                         b       IA

      0SFRCsa0n                                                                             ROSE flK0*REKR2.
     WthsC. PA 10*62                                     ‘I —flr—i        9                 MARTh0IOO, PA In


     ri           Ot4.   .ck                                      I$33Ot                     00*4’!051.&ihc- rhnosan                                             I   $ .io
                                                                                             T..e Ja.2sL
     Düttzens Bank                                                                           OcitizensOanle




                                                                                             lARRY FREDERICK                                     2-nIWw
     annyFnEoEmcK                                 o-,ivw
                                                                               805                                                                                                808
     SHARON FREDERICK                                                                        SHARON FREDERICK
     11442140*1                                                                              50420-lW
                                                                                             loot PIjECEFECK RD.
     IOISFMDEMICI4 RD.
     M3ItNOEURO. PA 11162                         0*15   // ..p 419                          IA4RNC0UflG, PA 1062                                o*,,
     p4110101                                                                                                               t1.                                               -    Co
                  Ccbc 5Me                                        I    $ flo                 I2Z’                                        )011641_n—


     .EL-         £i             44...   —‘-,                                  a   at
                                                                                                                                                          -Do---—
                                                                                                                                                                          Ei4aa



     OCitizens Bank                                                                           Ocitizens Bant
     0*                      .
                                                                                        -                                                                  (ALJ




 http://customerstatements.intemaLcitizensbantcomldisplay.asp?ACCOUNT=63 12673921...                                                                                          1/13/2020
 Case 18-70870-JAD                                      Doc 74                Filed 01/21/20 Entered 01/21/20 13:30:52                                                 Desc Main
                                                                             Document     Page 14 of 25
Check Images                                                                                                                                                           Page 2 of 6




      LARRY FREDERICK                                                                            911         URRYFR!DCFSCK                                                   815
      SHARON FREDERICK                                                                                       SHARON FREDERICK
                                                                                                             .140-I
      11* ‘lWtX RD
      MToRG.fl tltD


                                                                                                                       \Js4jAJS_IDlnA1.lAI_*o                 is
                                                 zt   .&t     -      —              %Rlsn
                                                                                                                                           Lx s             —:*t111          8

      a Citizens Bank                                                                                        acitczensnank
      IDE                                                                                                          3I1nnI 69                    _s54’awn_   1’A0&44k3                —




      LARRY FREDERICK
                                                                                                 825         L_ASRY FREDERICK
                                                                                                                                                                             828
      SHARON FREDERICK
      SWill- *41                                                                                             ShARON FREDERICK
      IRS FPtlcsc’<   Ia                                                                                                                                     flnIS
      •LA!ThISELEZ. PA     NE                                      rmil3-          a2oJ
                                                                                                             ipRl..,5ASEPAI 1113
                                                                                                 00
      ur        &L                                                                 $     IIODO               cli

                                                                                                 8 ar                                             ,.




                                                                                                              ØCitizefls Bank


  L
       LAY FREEEmC’C                                                                                         LARRY FR!DER
                                                                                                 829
       SHARON FEEDER lox                                                                                     SHARON FREDERICK
      1144,1.—I                                                                                              Il4e.I
      IRS FEtZCW
      IjfllT1ESUR3. PA INRI
                                                                                                                   FWDCRCX RI
                                                                                                             141 rIclano PA lIES                       Ia2341LA3,dW      9
      ra22’/A?..
      —
                               (s,a...sJ     -
                                                                                                                     Qn&anL                                   I $
                         ..:   %-4..   _______________z:_.;;._                                   8   Et      C1kSLa.4j.. j                           a1_.4                   & at
       UCitizens Bank                                                                                        OCitizens Bank
                                                       -




       URRYFREDIRICK                                                                                         LARRY FREDERICK                                                     820
       SHARON FREDERICK                                                                          812         SHARON FREDERICK
       II ‘4314111                                                                                           5140-I
                                                                                                             INS           RD.
                                                                                                                             INC
       ILAKTW*lLflfl. PA 3*0                                       5l3_f   Ifli.   fl.4Dl

                                                                                                             L2?X?                   9IM.fIikIthJ_                 S
                                                                                   I $                                                          C’
                                                    -       lttô
                                       -,




                                            ‘iibi                                                8   —


      OCitizens Bank                                                                                         0 Qtlzens Banlr
                                                        -                                                -         no’qiq




       LARRY FREDERICK                                                                                        LARRY FREDERICK                                                    823
       SHARON FREDERICK                                                                                       SHARDN FREDERICK
       51.4,3-—I                                                                                              514431-1*1
       IRSmCDCRICKRE                                                                                          INS PIEPERCII RC                              flnp.oaD
       4&ARIIISAIE. —. *10                                         ozt2sL lali                                UIflL•Esl. PA ‘W

                                                                           _j$5C:
                                                                                                              tt!!NNY\rLa.,A              rfl114,,

                                                                                                                                   *tis                                          S
       Octizens Bankl                                                                                         O Citizens Banir
                                                                                                                     064




http://customerstatements.internal.citizensbank.com/display.asp?ACCOUNT=63 12673921... 1/13/2020
 Case 18-70870-JAD                         Doc 74          Filed 01/21/20 Entered 01/21/20 13:30:52                                                                 Desc Main
                                                          Document     Page 15 of 25
Check Images                                                                                                                                                       Page 3 of 6




    LARRY PREDZRJCK                              nfl:,.                                   LARRYFREDSRICK                                                                   830
     NAMON PflSflRiVK
                                                                               B27        SNARON o.ma(
                                                                                          It 4-RIA GAIt
    TU flCCR!O( RO
    •AR7tN!tURG, PA INCI                                                                  eAARflaaUnG.     PA                            fin.   DunhLA                .a,.Q019
              Ruov.*. eo0t4L                                I       $                          k1no2                                                   I $ i.,i&. .L
     Q.. —t.Aa                                                                            kJJinzt4 8fliLi,JAJ               .S3S.fldlIMI
                                                                                                                                                nnd”7Lan,.. 6
     OCitizens Bank’                                                                      OCitizens Bank’




                                                                                          LARRY FREOENCK                                 nfl—
     LARRY FJI!OEMCK
                                                                               831        S4AROH FREDERICK
                                                                                                                                                                           79
     SHAP1OII nEOcvK
     14 r,ctL,cx,,
     .JARW.nuc.G. ‘A IMa
                                                                          otq                                                                   is


    aLOththojLarta                4,,D                 _____J $ L3IO.’                    •‘•‘•19d’ b0rn                                                              r’.j

    Ok1.               1aas..kAxsJ.1zn          pAd                8                                      e
     0 CitIzens Bank’                                                                      OCltlzensBanlc
                            —             aOJ4CLAJJ.u                                 -




     LARRY PRSDEHICK                                                                       LARRYFREDERICk                                  ‘-‘It.,,.
     SHARON FREDEflICK
                                                                               804         SHARON FREDERICK
                                                                                           •t49WNII
     lI FREDPRIC( ‘0
     A’MlNSSLAC. p.

               Iicc(C                                                                            ?Snn&+                                                    I   $ zo’j91
                            ni...-i.   n,....   ,-.-      t.r:J8;;                            t4qmd                    A.

                                   a
     0 CitIzens Bank’                                                                      0 CItizens Bank’
                  flRtt
     &.ciSbk




     LARRY FREDERICK                                                                       tARRY WRYOSIIICK                                                                814
     SHARON FREDERICK
                                                                               813         SHARON FRWCWCK
     “s—I
     IREFAccfl’Cfl PA
     MARTLSaUSG. PA ISt                           ,rn1311d. 3oaoi                                                                                      30           LOtS


                                                                I   $ I5:’—
                                                                         -
                                                                                   -
                                                                                   —-
                                                                                                          Gte.ijo,s*    ?j&                            I       $
                                                          “A’           _.Z•
                                                          ,•1           D’IE=              Ora )n’4..
                                                                                                                                    ‘I
     OCiUzens Bank’                                                                        øCltlzensBank
           k560SR9                                                                                                              ts,4-ao,- fL4w.—4’) -




      LARRY FMDERICK                                                                        LARRY FREDERICK                                     nIL—                            534
      SHARON FReDERICK
                                                                                815         SHARON FREDERICK
      ,. ‘,Cr ,e                                                                            I. FSlDIR Ifl
      IIAmSpA.t4. PA MC                                                                     &4AIlhSafl,PA It4

              316                                                       $ çcrrz                                                                                      Rooe

                           is.                                                 e
      0 Citizens Bank’                                                                      0 citizens Bank’




 http://cumomerstatementsintemal.cffizensbatcomldisplay.asp?ACCOUNT63 12673921... 1/13/2020
  Case 18-70870-JAD                          Doc 74              Filed 01/21/20 Entered 01/21/20 13:30:52                                                                 Desc Main
                                                                Document     Page 16 of 25
Check Images                                                                                                                                                             Page 4 of 6




    LARRYFREDERICK                                                                      818           LMIRYFRWERICK
                                                                                                      SHARON FREDERICK
                                                                                                                                                     ‘“                       822
    SHARON FRCDEThCK
    ED-flo-IlAl
     Dli P’Dl04cE IC                                                                                                                                 p.nc.Coi9
                 DA 2


             ZJojqn., id.L4 flj-.                                   I $ ciHc-!2                                                              5onita) U-C        I $ 53t
     o .*ijsuL&                 4ftakat%___zroE44FI
                                                                                    6                                                            anaL                         6 zz

    0 Citizens Bank’                                                                                  UCitizensBank
                                                                                                                         -




    LARRYFREDERICK                                                                                    lIAR? FREDERICK                                                         837
    EIWRON FREDERICK           3-a                                                      836           SHARON FREDERICK
                                                                                                      Ill-RIle’
    ,.rPcaC,lOC                                                                                        Dli Ffle C
    AADfl1n,KI. PA ‘1041
                                                     llI   /2—7-I?                                    EaRTI*eI. PA ‘Sill


    Z’ R” frt”Pt.                                                          $ zp         Z.            z;;’            aertp,                                              9.2-
                                                                                                                                    —
                                                                                                                                                              I tO
                                                                                                                                                                         -_   a      B

    C Citizens Bank                                                                                   Ucitizens Bank’
    .ae.ft c7jij                                                                               —




    LARRY FREDS04CK                                                                     819           LARRYFREOCRICK
                                                                                                      &IAfla4 FREOECK
                                                                                                                                                      I•fl
                                                                                                                                                                              833
    SHARON FREOEK,CK
    1104 flSOZFtCK RD.                                                                                                                                ,.    h@oI
    STh404U. PA 11412                                                                                                        1442

    •-.1o—
    tRIll                  p           .aMD                         I $                                      _o.&i oe.As_                                            $        a
     —c;;,t -L..a              %.l;•A;;;L.
                                             EflhL                          -...—       6             -    t1. 44.l%AtJ  -Ant.-.    -,
                                                                                                                                                    t110L
                                                                                                                                         U   0
     C Citizens flanic’                                                                               C Citizens Bankl
                                                                C                  -




     LARRY FREDERICK                                  ‘-‘‘                                                LARRY FREDERICK                                                         841
     SHARON FREDERICK
                                                                                         843              SHARON FPWCRICK
                                                                                                          El ‘eSill
                                                                                                          1044 taKolpcp RI
     04PFwEtK.
     h1N$I PA 11441                                   pnba.ts              oi9                            MtStDlSi.n.   PA 140                        tn


     •y’°-c
     —04                                                                                                        Seqc,c    I $ cay
                                                                  Ir           Del...   6                 5i2’ ,L4,4_i —e a.. 6
     C Citizens Bank’                                                                                     Ocftizens Bank’
                                                                                                  -           iO,flM



     LARRYFREDERICK                                                                                       LAflY FREDERICK                                                         862
     SHARON FREDERICK
                                                      fllW
                                                                                            861           SHARON FREDERICK
     EHAlA-Psal                                                                                           a,441p4141
                                                            N
     IflEDCRICK PD.                                         U,.     i                                     104P FMAQERCP RD.
                                                                                                          Mm7pwaR PA HAl
                                                                                                                                                       on   A- I   9 aol9
     UWlji5EJn.PA ‘Sill

     ‘cS            4t4..it)                                           i   $
                           fnr4seaLsJ. n,,t          Ivot           ,,staems                               -Ittt                                                                 6

     o Citizens Banle                                                                                      OCitizensBanic
     2




 http://customerstatementsintemal.citizensbank.com/display.asp?ACCOUNT63 12673921... 1/13/2020
 Case 18-70870-JAD                          Doc 74               Filed 01/21/20 Entered 01/21/20 13:30:52                                                  Desc Main
                                                                Document     Page 17 of 25
Check Images                                                                                                                                             Page 5 of 6




     LARRY PREDaCK                                                                        LAPRY?RfD!RCX
                                                                               545        9IARON FREDERICK
                                                                                                                                                                    847
     SNARONPRCDEMICX                                                                      II,—
    ISARpDEA!cxIv.
    MARTINSSLIRI. PA 113
                                                           3—        —                    ‘II. F4O€R]CW MD.
                                                                                          RIIuMo.Pl I...,


    i°_&h4t .f                                                   i   $ iI)-4—                                                                   I   $ Sic
     JLt                   aAni&a    —---—--                                              _iL,du3                                                                  S
     iCItIzansflank’                                                                      DCltlzensBank                                                        I




                               C
     LARRY FR!ERtCK
     OIARCN flOtRICK                                                            865       URRYFREflRLCK
                                                                                          SHARON FNtORICC
                                                                                                                      çsL1-2—    •IES
                                                                                                                                                                    839
     Bl24I&44I                                                                            ,‘4e IC

     •&‘ATWdSLMO.   PA   IIC
                                                    1ctrn&’)               j2th                              a                             ‘0   -tr

    iwEJa Vñ1cuzo2.                                                                       ;°          Rshr .S-n.’i          I $ 2o: 4fr

    Q)iD ,dthrn,J CH Am dv4. Li tin -4tth aid                                  s          ‘U€..- .L..,4,i.       Sj     ————f ta—. 5
     acitizens Sank’                                                                      flCitizens Bank




     LARRY FREDERICK                                                                      LARRflREDER,CK                         •-1lWaE
     SHARON FREDERICK                                                          848        SHAROF4PREDERICK
                                                                                                                                                                       e 50
     Sl43S-DAIl                                                                           •I4Ifl•sl
     IlI FMIRER!CX AD
     MAAdflUS. PA lIlt
                                                                                          IDSbPfltOEtO RI.
                                                                                          .A&R1t,aw, PA lUll
                                                                                                                                        •t.     I   .&DI   9
                                                                                                                                                                    D
                                     Si                               $ )1                PAM IttlI
                                                                                                                                                    i $    L4I4.


                                                                               a                                        QU
     UCitlzens Banle                                                                      bCltlzens8ank
           I     LI                         ft11n.         4,i..€t2                   -




  r
     LARRY FREDERICK                                1ThL                                  LARRY FREDERICK                                                              854
     SHARON FREDERICK                                                                     SHARON FREDERICK
     IlflS4MI                                                                             114flI.SlII
     Il PREDIPiCEPa                                                                       Ills FR000CERD.                        ERIE
     N.AITINSEUMG.FA IC                                                                    IARIRDIURO. PA 11143

                                                                                                                                                    1$39fl.•
     _Eik1.                                                                                       p
                                                                                                                                           .‘‘

            0
     acitizens Bank                                                                        a Citizens Dank




     LARRY FREDERICK                                                                       LARRY FREDERICK                        11114
     SHARON FREDERICK
                                                                               855         SNARd FREDERICX
     •11.1I1.l
     lt PI*3 Ia
     IaIr.aIt%n. PA IC
                                     161                   üI.       fl,.id1
                                                                                           a—
                                                                                           l3txFcvc
                                                                                                  A IC
                                                                                                                                   ..     b.        iR

     °ftnccn                       ±çrfl..âa.                        IS   ‘ij.’±i          z,__Wtgq. fssr                               ._.j    $ 531
                                                 s.r.k                                                                                        SL
                                          ‘C%&           ----                  e at                                      C
                                                                                                                                trot


     a Citizens Bank’                                                                      QcltlzensBank




 http://customerstatements.intemaLcifizensbank.comldisplay.asp?ACCOUNTh63 12673921...                                                                              1/13/2020
 Case 18-70870-JAD                             Doc 74     Filed 01/21/20 Entered 01/21/20 13:30:52                                       Desc Main
                                                         Document     Page 18 of 25
Check Images                                                                                                                            Page 6 of 6



    LARRY FREDERiCK                                                           LARRY FREDERICK                                                 866
    SHARON FREDERICK          rr                                    863       SHARON FREDEFACK
                               7
                                      9-   Z                                  S,106.el
    lOSS FRECERICK RD.
     AiRIWaCURO. PA 50062
                                                      13—19—i?                loss FRSDEIoCIO ro.
                                                                              tntRa4JR2, PA i..n
                                                                                                                        ,    (P/Ihw (926/9
             R.h.-’       l4io.,.oson.                                                  itIô,u1n     .tarn -4n                    ‘$1364 wF
    im’

    yL41zz j1r
                                                                                !!S!’

                                                                              t.tk1                  a5;            AI4IU.1’t

    0 Citizens Bank’                                                          0 CitIzens Bank’
    WA’




    LARRY FREDERiCK                                                           LARRY FREDERICK
    SHARON FREDERICK                                                          SHARON FREDERICK                                                668
    •24,625.06•l
    1*24 FRIOERCKPO.
    LitN,auRa PA INtl                            Mn                           iS JEOERCKRb.
                                                                              MAR%URo, PA 55603
                                                                                                                        —     M
    tt’ %kgfra’ &                                        —is     co’.r+.      FRymi                  ),ri.’r
                                                                                                      -                           is      s-tq—

                                                                    B
     OCitizens Bank’                                                          ØCftlzens Bank’




    LARRY FREDERiCK                                                 845       LARRYFREDERiCK
                                                                              EMARDN FREDERiCK
                                                                                                                        nfl
                                                                                                                                              853
    SHARON PII000RICO
    634924456’                                                                524634606’
     015 9O5J2C5 EC
            6344’. pA 4462
                                                 4J’.r    kki9                IAAfl960OS. PA ‘0662
                                                                                                                                  9    ..‘j

               >i*ci,,,            Ot                     J5a,140-                                             £ns.’              is

           s.4L,51qA          Ct%S3{ilCJA)J                         B            Vt4’JLZt.                                                    s
                                                                                        CU
     0 Citizens Bank’                                                         0 CitIzens Bank’
                 5’L’-


                                                                                                                —       flQEl




    LARRY FREDERICK                                                           LARRY FPEOERCK                            •NW06
    SHARON DERiCK                                                   856       SHARON FREDERICK                                                    858
    Wil FRWEECKRO.                                                                             a                        0-
    MARTh,SS’PO, PA 9562


    ;;c                                                  j   $ ;4.Zt              C aaijfl Ft.L4LLc
    -
                                           a                                   44L.-L.A Dnt.rJs_ “  j’A_ 9
                  U
    OCitizens Bank’                                                           OCltlzensBank
    .,,.,‘j, sq             oeea                                                                                    c




    LARRY FREDERICK                              fl-cr                        LARRY FTISDEFCK
    SNAROSI FREDERiOK                                                   859   WItCH CThCK
                                                                                                                                                  799
    6344244065                                                                “‘.3.—’
    ,a.,p.34—ocrc.
    &flAl’daFc. PA 54406                         fl—  b2’ ; aci’i             , PC0 P.
                                                                              WRlP4I4. PS 25662
                                                                                                                        •., jg—3j—I

                                                             $                                                                        $ 7,ZZ *
    a/ea                                                                                                        t—      —,st_... 9
    0 CitIzens Bank’                                                          Ucltlzens Bank’
    ._ .Qigg(— Ian7O                                                          -       n’,niPi        —                       flL




http://customerstatements.intemal.citizensbank.com/display.asp?ACCOUNT63 12673921... 1/13/2020
   Case 18-70870-JAD                        Doc 74         Filed 01/21/20 Entered 01/21/20 13:30:52                                           Desc Main
                                                          Document     Page 19 of 25

    !w First National Bank                                                                     Statement Ending 12131/2019
    4140 E. State Street                                                                   RICH LOU FARMS                                          Page 1 of 6
    Hermitage, PA 16146                                                                    Pr/masy Account Number:


    ADDRESS SERVICE REQUESTED                                                              C3  Managing Your Accounts

     RICH LOU FARMS
                                                                                           I         Online

                                                                                                     By Phone
                                                                                                                            www.fnb-online.corn

                                                                                                                            1 800-555-5455
     1098 FREDERICK RD
     MARTINSBURG PA 16662-8863                                                             Il._Q     8 ‘ MaIl
                                                                                                                            4140 E. State Street
                                                                                                                            HermItage, PA 16148




 Summary of Accounts
 Account Type                                                                             Account Number                         Balance This Statement
 LIFESTYLE 50                                                                                                                                 $16,568.10


LIFESTYLE
Account Summary                                                                                 interest Summary
Date       Description                                                         Amount           Description                                            Amount
11/3012019 Balance Last Statement                                           $17,415.22          Annual Percentage Yield Earned                          0.01%
           9 Credit(s) This Period                                           $3,530.93          Interest Days                                               32
           25 Debit(s) This Period                                           $4,378.05          Interest Earned                                          $0.14
12/31/2019 Balance This Statement                                           $16,568.10          Interest Paid This Period                                $0.14
                                                                                                Interest Paid Year-to-Date                               $1.02
                                                                                                Average Available Balance                           $15,846.18




Account Activity
Post Date   Description                                                                               Debits                 Credits                  Balance
11/30/2019  Balance Last Statement                                                                                                                  $17.41 522
12)02/2019  34303 P08 PUR 11/29 22:08 Express ScrIpts 877-5034073                                       $5.00                                       $17,410.22
            MO 00000007 03430—5912
12103/2019  14155 P06 PUR 12/02 21:39 LOWES #00907’
                -
                                                                                                      $50.69                                        $17,359.53
            866-483-7521 NC 00000000 014155—5200
12/03/2019  CHECk #148                                                                               $255.18                                        $17,104.35
12105/2019  BB&T LOAN PHONEPYMNT 17215266                                                            $751.30                                        $16,353.05
12)05/2019  CHECK # 151                                                                              $283.00                                        $16,070.05
12/05/2019  CIGNA  877-484-59 8774845967 2KCW1EXOHISPUWB                                              $76.00                                        $15,994.05
12/05/2019  CHECK#    ISO                                                                             $52.00                                        $15,942.05
12/10/2019  137272 POS PUR 12110 17:46 Walmaft.com Bentonville AR                                     $24.79                                        $15,917.26
            02003144 121005137—5310
12110/2019  967191 P06 PUR 12/10 16:40 Walmart.com Bentonville AR                                     $21.07                                        $15,896.19
            02003144 121004967—5310
12111/2019  27332 POS PUR 12/09 01:32 NASCO FORT ATKI                                                $471.90                                        $15,424.29
            920-5685511 WI 73183393 02733—5965
12/13/2019  KOHLS DEPT STORE 8005645740 152                                                           $80.07                                        $15,344.22

  To learn more aoout FND’s deposit account practices such as ourposting order,what is an available balance, ar4 how preauthorized point-of-sale
  debit card transactions affect your account please Visit the Following websites;
  • For consumer accounts, click on the Managing Your Checking Account vtdeo atww.fnb-onIlne.comAearn
  • For business accounts, click on hltpsi/vww,fnb’onhine,conilbuslness-overdrafts
      Case 18-70870-JAD                Doc 74      Filed 01/21/20 Entered 01/21/20 13:30:52                             Desc Main
                                                  Document     Page 20 of 25
  RICH LOU FARMS                                                          Statement Endino 12131/2019                        Pane 2 of 6


                           RECONCILEMENT OF YOUR CHECKING/SAVINGS ACCOUNT
           The reconcilement of this statement with your records is essential. Any error must be ropefled as soon as possible.

    CHECKS AND WITHDRAWALS                         TO VERIFY YOUR CHECKBOOK BALANCE FOLLOW THESE SIMPLE STEPS:
            OUTSTANDING
    Date or                                        0 COMPARE   transactions shown on this statement with entries in your checkbook.
                                                     Mark those paid or credited on this statement In your checkbook.
 Check Number         Amount

                                                   Q COMPARE  the check numbers listed on this statement with the entries in your
                                                     checkbook and mark those paid.

                                                   0 LIST AND TOTAL all checks and other withdrawals that remain outstanding
                                                     including those from previous statements in the space to the left.

                                                   0 pre-authorize
                                                     ENTER into your checkbook and adjust the balance by adding interest credited,
                                                                   d deposits or other credit (÷) transactions shown on the front of this
                                                        statement which are not in your checkbook.

                                                        ENTER into your checkbook and adjust the balance by subtracting seMce fees,
                                                        pre-authorized payments or other debit (-) transactions shown on the front of this
                                                        statement which are not in your checkbook.

                                                   0 this
                                                     ENTER “Current Statement Balance” from the front of
                                                          statement.
                                                                                                                       $

                                                          deposits made after “Period Ending Date” of this            (.)
                                                   9 ADD
                                                     statement.
                                                                                                                      (i.)



                                                                                                                      (+)

                                                                                                                      (+)

                                                                                                                      (+)

                                                                                                                      (+)

                                                                                                              TOTAL $

                                                   0 SUBTRACT checks and withdrawals outstanding.                  (-) $

                                                        Your checkbook should show thIs balance.                        $
  Total Checks
  Outstanding


           IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS (ER)
                                                ON YOUR CONSUMER ACCOUNT:
In Case of Errors or Questions About Your Electronic Transfers Telephone us at 1-800-555-5455 or write to us at the address shown on
your statement as soon as you can, if you think your statement or receipt is wrong or If you need mom information about a transfer on the
statement or receipt We must hear from you no later than 60 days after we sent you the FIRST statement on which the error or problem
appeared.
    1) Tell us your name and account number Of any).
    2) Describe the error or the transfer you am unsure about, and explain as clearly as you can why you believe it is an error or why you
       need more information.
    3) Tell us the dollar amount of the suspected error.
We will investigate your complaint and will correct any error promptly. If we take morn than 10 busIness days to do this we will credit
your account for the amount you think is In error, so that you will have the use of the money during the time it takes us to complete our
investigation. A Consumer Account Is a deposit account which is used primarily for personal, family or household purposes.
                                      HOW TO CONFIRM PRE-AUTHORIZED DEPOSITS:
if you arranged to have direct deposits made to your Consumer Account at least once every 60 days from the same person or company,
you can call us at 1 -800-555-5455 to find out whether the deposit was made.
   Case 18-70870-JAD             Doc 74      Filed 01/21/20 Entered 01/21/20 13:30:52                       Desc Main
                                            Document     Page 21 of 25

                 First National Bank                                 Statement Ending 12/31/2019
    4140 E. State Street                                            RICH LOU FARMS                            Page 3 of 6
    Hermitage PA 16148                                              PrimaryAccount Number



LIFESTYLE                                   ,nvnued)

Account Activity (continued)
Post Date   Description                                                     Debits                Credits        Balance
1211612019   1010 P05 PUR 12/13 02:54 BOSCOVS 1 ECOM                        $39.99                             $15,304.23
            800-284-8155 PA 00018000 00101—5311
12/16/2019  VZ WIRELESS VE VZW WESPAY 0921280                              $257.43                             $15,046.80
1211712019  61105 P05 PUR 12/16 12:19 CRANKS #100 800-8909601               619.95                             $15,026.85
            MN 00000007 061105 —5821
12/1912019  49360 P05 PUR 12/18 16:57 PA DRIVER & VEHI                      $38.00                             $14,988.85
            717412-5300 PA 00000000 049—9399
12/23/2019  24850 RETURN 12/22 03:19 TARGET 00 ALTOONA PA                                         $20.03       $15,008.88
            00000000 024850 —5310
12/23/2019  33791 RETURN 12/20 23:29 BOSCOVS 79 ALTOONA PA                                         $39.99      $15,048.87
            00792103 033791 —5311
12/23/2019  40119 POS PUR 12/20 03:28 UAUEND.COM 800-5188925                $20.00                             $15,028.87
             CA 71172187 040119 —5734
12/2312019   81613 P06 PUR 12/23 21:25 TARGET.COM’ 800-591-3869             $42.20                             $14,986.67
             MN 00000000 081613 —5310
12/24/2019   31240 RETURN 12124 06:58 UNDERARMOUR DIR                                              $23.80      $15,010.47
             BALTIMORE MD 00000000 031240—5611
12/24/2019   31025 RETURN 12/24 07:47 UNDER ARMOUR DIR                                            $41.98       $15,052.45
             BALTIMORE MD 00000000 031025—5611
12/24/2019   SSATREAS 310 XXSOC SEC XXXXXO641B SSA                                              $485.00        $15,537.45
12/24/2019   SSA TREAS 310 XXSOC SEC XXXXXO64IA SSA                                           $1,295.00        $16,832.45
12/24/2019   50141 P05 PUR 12123 06:12 UPMC PHYSICIANS                      $50.00                             $16,782.45
             PITtSBURGH PA 00000000 050141—801 1
12)24/2019   59530 BILLPAY 12/24 09:28 EXPRSS SCRPTS CR                     $19.71                              $16,762.74
             877-5034073 MO 00000007 8020—5912
12126/2019   8461 P06 PUR 12/24 05:47 Dick’ssportingGo 877-8469997         $124.99                              $16,637.75
             PA 00000007 0084—5941
12127/2019   CHECK#   155                                                   $38.02                              $16,599.73
12/30/2019   74911 RETURN 12/29 16:04 DICK’S CLOTH1NG&                                            $124.99       $16,724.72
             ALTOONA PA 00970040 074911 —5941
12/30/2019   42718 P05 PUR 12/26 02:02 HOMEDEPOT.COM                     $1,355.25                              $15,369.47
             800-430-3376 GA 00000000 042718—5200
12/30/2019   87462 POS PUR 12/2715:19 ALTOONA OPHTHALM                      $69.00                              $15,300.47
             ALTOONA PA 22087462 087462 —6011
12/30/2019   15392 P06 PUR 12/2814:48 Etsy.com Sydne
                                                   -                        $24.97                              $15,275.50
             718-8557955 NY 000000000153—5699
12130)2019   62248 P05 PUR 12/2911:50 ASHLEY HOMESTORE                     $207.54                              $15,067.96
             ALTOONA PA 33241549 062248 —5712
12/31/2019   DEPOSIT                                                                          $1,500.00         $16,567.96
12/31/2019   INTEREST                                                                             $0.14         $16,568.10
12/31/2019   Balance This Statement                                                                             $16,568.10

Checks Cleared
 Check Nbr          Date        Amount     Check Nbr         Date       Amount
        148 12/03/2019          $255.18          151   12/05/2019       5283.00
        150* 12/05/2019          $52.00          155   12/27/2019        $38.02
  * Indicates skipped check number




Daily Balances
Date                           Amount     Date                          Amount       Dale                         Amount
12/02/2019                   $17,410.22   12/05/2019                  $15,942.05     12/11/2019                 $15,424.29
12/03/2019                   617104.35    12/1012019                  515,896.19     12/13/2019                 $15,344.22
    Case 18-70870-JAD             Doc 74        Filed 01/21/20 Entered 01/21/20 13:30:52              Desc Main
                                               Document     Page 22 of 25
RICH LOU FARMS                                                Statement ndInn 12131)2019                  Paon 4 of 6



LIFESTYLE                                  ,    tlnued)

Daily Balances (continued)
Date                            Amount     Date                      Amount       Date                       Amount
12116/2019                    $15,046.80   12/23/2019              514,966.67     12/27/2019               $16,599.73
12117/2019                    515,026.85   12/24/2019              516,76274      12/30/2019               515,067.96
12119/2019                    $14,988.85   12/26)2019              516.637,75     12/31/2019               516.568,10


Overdraft and Returned Item Fees
                                                          Total for this period                Total year-to-date
   Total Overdraft Fees                                                   $0.00                             $0.00

   Total Returned Item Foes                                               $0.00                             $0.00
Desc Main




                                                IC
                                                C.
                                                 0
                                            0   In
                                                 C
                                                 a,         0)
                                                            H
                                                            0
                                                            @4
                                                            I,)
                                                            C’,
 Filed 01/21/20 Entered 01/21/20 13:30:52




                                                            H
                                                            0
                                                            0
                                                            C,
                                                            @4
                                                      a:C
                                                      £     H
                                                            LI)
                                                            H
             Page 23 of 25




                                                 0
                                                             0)
                                                             H
                                                             0
                                                             @4
                                                             a)
                                                             (N
                                                             H
Document




                                                             0
                                                             0
                                                             C.,,
                                                             LI)
                                                             to-
                                                             0
                                                             a)
Doc 74




                                                             H
                                                                            th1’
                                                                    P   tl°
                                                                                    -j
                                            7                 0)
                                                                    I                    0)
Case 18-70870-JAD




                                                              H                          H
                                                              0                          0
                                                              C’,                        @4
                                                 — ‘q•        1                          C.-
                                                 a) —
                                                              C.)
                                                                                    I    C’,
                                                              H                          @4
                                                                                         H
                                                 0<
                                                  so          C       Ci                 C.,
                                                              H
                                                 00’
                                                              a)
                                                                    111                  0
                                                 In           U)        i   4
                                                                                         C
                                                              C’,                        C,)
                                                              0)-       C
                                                  — a)
                                                                                I
                                                                                         H
   Case 18-70870-JAD   Doc 74    Filed 01/21/20 Entered 01/21/20 13:30:52   Desc Main
                                Document     Page 24 of 25
RICH LOU FARMS                                Statement Ending 1213112019     page 6 of 6




                       THIS PAGE LEFT INTENTIONALLY BLANK
Case 18-70870-JAD     Doc 74     Filed 01/21/20 Entered 01/21/20 13:30:52    Desc Main
                                Document     Page 25 of 25


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  LARRY FREDERICK and                                  Bankruptcy No. 18-70870-JAD
  SHARON FREDERICK,
                                                       Chapter 11
               Joint Debtors.
                                                       Document No.



                                CERTIFICATE OF SERVICE

        Robert 0 Lamp!, John P. Lacher, David L. Fuchs and Ryan J. Cooney,
                                                                           hereby
 certify, that on the 2W day of January, 2020, a true and correct copy of the forego
                                                                                     ing
 MONTHLY OPERATING REPORT was served on the following (via electro
                                                                   nic service):
 Office of the U.S. Trustee
 970 Liberty Center
 1001 Liberty Avenue
 Pittsburgh, PA 15222


 Date: January 21, 2020                               /s/Robert C Lampl
                                                      ROBERT 0 LAMPL
                                                     PA ID. #19809
                                                     JOHN P. LACHER
                                                     PA l.D. #62297
                                                     DAVID L. FUCHS
                                                     PA ID. #205694
                                                     RYAN J. COONEY
                                                     PA ID. #319213
                                                     223 Fourth Avenue,       Floor
                                                     Pittsburgh, PA 15222
                                                     (412) 392-0330 (phone)
                                                     (412) 392-0335 (facsimile)
                                                     Email: rIampIIampIIaw.com
